FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 06-30327
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-05-00024-CCL
ARTHUR EMIL SINERIUS, JR.,
                                             OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
               for the District of Montana
       Charles C. Lovell, District Judge, Presiding

                 Argued and Submitted
           March 9, 2007—Seattle, Washington

                 Filed September 20, 2007

  Before: Betty B. Fletcher, Diarmuid F. O’Scannlain, and
           A. Wallace Tashima, Circuit Judges.

              Opinion by Judge O’Scannlain




                           12779
                  UNITED STATES v. SINERIUS             12781


                         COUNSEL

Michael Donahoe, Senior Litigator, Federal Defenders of
Montana, argued the cause for the defendant-appellant, and
filed briefs; Anthony R. Gallagher, Federal Defender, was on
the briefs.

Marcia Hurd, Assistant U.S. Attorney, Billings, Montana,
argued the cause for the plaintiff-appellee and filed a brief;
William W. Mercer, U.S. Attorney, District of Montana, and
Eric B. Wolf, Assistant U.S. Attorney, Billings, Montana,
were on the brief.
12782              UNITED STATES v. SINERIUS
                         OPINION

O’SCANNLAIN, Circuit Judge:

   We are called upon to determine whether a federal defen-
dant’s prior conviction for “sexual assault” under Montana
state law triggers an enhanced penalty under the sentencing
provisions applicable to his federal crimes.

                               I

   In 2005, Arthur Emil Sinerius, Jr. was indicted by a federal
grand jury for receipt of child pornography (“Count I”) and
possession of child pornography (“Count II”), in violation of
18 U.S.C. §§ 2252A(a)(2) and 2252A(a)(5)(B) respectively.
Sinerius subsequently pled guilty to both counts, and also
agreed to forfeiture of his computer pursuant to 18 U.S.C.
§ 2253. The government agreed, pending the determinations
of the presentence investigation report (“PSR”), to recom-
mend a sentence at the low end of the advisory guideline
range.

   The PSR determined that Sinerius’s base offense level was
22 and then added two levels because the material involved
a prepubescent minor or a minor under the age of 12,
U.S.S.G. § 2G2.2(b)(2); four levels because the offense
involved material that portrays sadistic or masochistic con-
duct or other depictions of violence, U.S.S.G. § 2G2.2(b)(4);
two levels because the offense involved the use of a com-
puter, U.S.S.G. § 2G2.2(b)(6); and four levels because the
offense involved between 300 and 600 images, U.S.S.G.
§ 2G2.2(b)(7)(C). The PSR then subtracted two levels
because Sinerius’s conduct was limited to the receipt of child
pornography and he did not traffic in such material, U.S.S.G.
§ 2G2.2(b)(1); and three levels for acceptance of responsibil-
ity, U.S.S.G. § 3E1.1. Accordingly, based on Sinerius’s total
offense level of 29 and Criminal History Category of II, the
PSR calculated an advisory Guidelines range of 97 to 121
                       UNITED STATES v. SINERIUS                      12783
months. However, the PSR also determined that Sinerius’s’
prior conviction for sexual assault, in violation of Mont. Code
Ann. § 45-5-502 (the “Montana sexual assault statute”), was
a predicate offense “relating to aggravated sexual abuse, sex-
ual abuse, or abusive sexual conduct involving a minor or
ward,” as defined by § 2252A(b). 18 U.S.C.
§§ 2252A(b)(1),(2). The PSR thus concluded that § 2252A(b)
required enhanced mandatory minimum sentences of 15 years
for Count I and 10 years for Count II.1

   At his change of plea hearing, Sinerius admitted to his prior
conviction and indicated that he agreed with the government’s
summary of the facts, including that “Sinerius is a registered
sexual offender, having been convicted in Montana state court
in 1994 of sexually abusing a minor female child.”2 Sinerius
  1
     Section 2252A(b)(1) sets forth the mandatory minimum sentence for
Count I (receipt of child pornography under § 2252A(a)(2)(B)), among
other offenses. Section 2252(A)(b)(2) sets forth the mandatory minimum
sentence for Count II (possession of child pornography under
§ 2252A(a)(5)(B)). Both provisions require an enhanced sentence when
the defendant has been convicted of a state offense “relating to aggravated
sexual abuse, sexual abuse, or abusive conduct involving a minor or
ward.” §§ 2252A(b)(1),(2). Because the relevant text of both
§§ 2252A(b)(1) and 2252A(b)(2) is identical, we treat the two provisions
together for purposes of the issue raised by this appeal.
   2
     Sinerius was originally charged with “sexual intercourse without con-
sent,” in violation of Mont. Code Ann. § 45-5-503. The information states
that Sinerius, then thirty-one years old, “knowingly had sexual intercourse
without consent with another person, to-wit: the defendant fondled the
vaginal area of R.D., d/o/b 4-23-81, and inserted his fingers and his penis
into her vagina when she was incapable of consent due to her age.” Subse-
quently, however, the Montana trial judge granted the state’s motion in
open court to amend the charge against Sinerius from “sexual intercourse
without consent (felony)” to “sexual assault (felony),” in violation of
Mont.Code Ann. § 45-5-502. The amendment was made by a handwritten
interlineation on the information, striking out the former charge and
replacing it with the latter. At Sinerius’s federal sentencing hearing, the
federal prosecutor, who, coincidentally, had also served as the state district
attorney in the Montana court proceedings, stated that this amendment
only changed the charged offense, not the underlying facts. No transcript
of the state trial proceedings is available.
12784                  UNITED STATES v. SINERIUS
objected to the PSR, however, arguing that his prior Montana
conviction did not categorically qualify as a predicate offense
for enhancement purposes.

    At the sentencing hearing, the district court ruled that
Sinerius’s Montana conviction was a predicate offense that
required the enhanced mandatory minimum sentences pro-
vided by § 2252A(b) because it was an offense “relating to
. . . sexual abuse, or abusive sexual conduct involving a minor
or ward.” Relying on the prior conviction, the court sentenced
Sinerius to imprisonment of 180 months for receipt of child
pornography (under § 2252A(b)(1)), and 120 months for pos-
session of child pornography (under § 2252A(b)(2)), to run
concurrently. The court also sentenced Sinerius to supervised
release for a term of life, and ordered him to participate in
treatment and to pay an assessment.

   Sinerius appeals the sentence.

                                     II

   To determine whether Sinerius’s conviction under the
Montana sexual assault statute meets the definition of a predi-
cate sex offense under § 2252A(b), we rely on the familiar
two-step test set forth in Taylor v. United States, 495 U.S. 575
(1990). See United States v. Baron-Medina, 187 F.3d 1144,
1147 (9th Cir. 1999) (employing Taylor’s categorical
approach to interpret the phrase “sexual abuse of a minor” in
8 U.S.C. § 1101(a)(43)); see also United States v. Romm, 455
F.3d 990, 1005 (9th Cir. 2006) (recognizing the parties’
agreement that Taylor’s categorical approach applies to a sen-
tence enhancement under § 2252A(b)).

   After Sinerius pled guilty to “sexual assault (felony),” the Montana trial
judge sentenced him to ten years imprisonment, all but 30 days suspended,
placed him on probation for ten years, and ordered him to pay a fine, reg-
ister as a sex offender, and undergo treatment.
                   UNITED STATES v. SINERIUS              12785
   First, we examine the definition of the predicate offense in
the federal statute. See United States v. Lopez-Solis, 447 F.3d
1201, 1206 (9th Cir. 2006). Section 2252A(b) imposes an
enhanced sentence on a defendant “if such person has a prior
conviction . . . under the laws of any State relating to aggra-
vated sexual abuse, sexual abuse, or abusive sexual conduct
involving a minor or ward.” 18 U.S.C. § 2252A(b)(1),(2)
(emphasis added). Thus, the relevant offenses under
§ 2252A(b) are those “relating to . . . aggravated sexual abuse,
sexual abuse, or abusive sexual conduct involving a minor or
ward.” See Lopez-Solis, 447 F.3d at 1206.

   Next, we look to the Montana sexual assault statute and
compare its elements to the definition of the terms “aggra-
vated sexual abuse,” “sexual abuse,” and “abusive sexual con-
duct involving a minor” under § 2252A(b). Lopez-Solis, 447
F.3d at 1206. Under this categorical approach, Sinerius’s
Montana conviction will qualify as a predicate sex offense
only if the full range of conduct covered by the Montana stat-
ute falls within the meaning of those terms. Id.

                               A

   [1] Section 2252A(b) requires an enhanced sentence if
Sinerius’s Montana conviction is as an offense “relating to”
either “aggravated sexual abuse,” “sexual abuse,” or “abusive
sexual conduct involving a minor.” We first consider whether
Sinerius’s conviction is an offense “relating to . . . sexual
abuse.”

  Under the categorical approach, we follow our common
practice in cases involving non-traditional offenses by defin-
ing the offense based on the “ordinary, contemporary, and
common meaning” of the statutory words.” See Lopez-Solis,
447 F.3d at 1206-07 (citation omitted) (defining “sexual
abuse of a minor” for purposes of the predicate offense under
U.S.S.G. § 2L1.2).
12786              UNITED STATES v. SINERIUS
   [2] We define the term “sexual abuse” by coupling the dic-
tionary definition of “abuse” with the common understanding
of “sexual.” See id. at 1207; Baron-Medina, 187 F.3d 1146.
First, in the context of the Sentencing Guidelines, we have
defined “abuse” to mean “misuse . . . to use or treat so as to
injure, hurt, or damage . . . to commit indecent assault on.” Id.
at 1207; United States v. Pallares-Galan, 359 F.3d 1088,
1100 (9th Cir. 2004) (quoting Webster’s Third New Int’l Dic-
tionary 8 (3d ed. 1981)). We have explained that this defini-
tion “encompass[es] behavior that is harmful emotionally and
physically.” Lopez-Solis, 447 F.3d at 1207. Second, we have
given the term “sexual” its ordinary and commonsense mean-
ing. See id. Equipped with this understanding of § 2252A(b)’s
definition of a predicate offense, we next consider the Mon-
tana statute under which Sinerius was convicted.

                               B

   Under the categorical approach, we look only to the fact of
Sinerius’s prior conviction and the elements of the Montana
offense to determine whether § 2252A(b)’s definition of “sex-
ual abuse” covers the full scope the conduct prohibited by the
Montana sexual assault statute. Id. at 1206.

                               1

   [3] The Montana statute undeniably proscribes acts that are
“sexual” in nature. Mont. Code Ann. § 45-5-502. The statute
prohibits knowingly subjecting “another person to any sexual
contact without consent.” Id. § 45-5-502(1). The relevant def-
initional provision describes “sexual contact” as “any touch-
ing of the sexual or other intimate parts of the person of
another for the purpose of arousing or gratifying the sexual
desire of either party.” Id. § 45-2-101(60). In addition, the
range of conduct the Montana statute proscribes is “abusive”
because it necessarily involves physical “contact without con-
sent.” Id. § 45-5-502(1) (emphasis added). The physical
touching of another person’s sexual or intimate parts, for the
                   UNITED STATES v. SINERIUS             12787
purposes of sexual arousal or gratification and without con-
sent, amounts to an “indecent assault on” that person. Lopez-
Solis, 447 F.3d at 1207.

  Nevertheless, Sinerius maintains that the Montana statute is
over-inclusive vis-a-vis the offenses described in § 2252A(b)
and, as a consequence, that his conviction therefore cannot
categorically qualify as a predicate offense.

   Under the categorical approach, even the least egregious
conduct proscribed by the Montana statute must qualify as an
offense “relating to . . . sexual abuse.” See id. at 1206-07;
Valencia v. Gonzales, 439 F.3d 1046, 1052 & n.3 (9th Cir.
2006). If such conduct does not qualify, the Montana statute
is over-inclusive on its face.

   The Montana statute provides that a victim less than 14
years old cannot consent to sexual contact if the offender’s
age exceeds his or her own by three or more years. Mont.
Code Ann. § 45-5-502(5). Thus, one might consider the least
egregious conduct proscribed by the Montana statute to
involve ostensibly “consensual” sexual contact between a 16-
year-old offender and a 13-year-old victim, but for the fact
that the statute negates the victim’s ability to consent. Even
so, we have previously concluded this precise conduct consti-
tutes sexual abuse. In Baron-Medina, we held that touching
the body of a child under 14 years old with sexual intent, even
when it is “innocently and warmly received . . . indisputably
falls within the common, everyday meaning of the words
‘sexual’ and ‘minor’ ” and that such “use of young children
for the gratification of sexual desires constitutes an abuse.”
187 F.3d at 1147 (emphasis added); see also id. (“The use of
young children as objects of sexual gratification is corrupt,
improper, and contrary to good order. It constitutes maltreat-
ment, no matter its form.” (citations omitted) (internal quota-
tion marks omitted)).

   [4] As a consequence, even the least egregious conduct pro-
scribed by the Montana statute, consensual sexual contact by
12788              UNITED STATES v. SINERIUS
a 16-year-old on a 13-year-old victim, categorically qualifies
as “sexual abuse.” Further, because the statute requires the
victim to be under 14 years of age to render her consent inef-
fective, our conclusion is consistent with our decisions in
Lopez-Solis and United States v. Baza-Martinez, 464 F.3d
1010 (9th Cir. 2006), holding that more expansive state stat-
utes were not predicate offenses within the definition of the
term “sexual abuse of a minor.”

   In Lopez-Solis, we held that a conviction under a state stat-
utory rape statute did not qualify as “sexual abuse of a minor”
because the statute prohibited “consensual penetration of a
victim just under 18 years of age by a 22-year-old perpetra-
tor.” 447 F.3d at 1207. We concluded that this conduct did not
categorically include the necessary physical or psychological
injury required by the term “abuse,” indicating that “prior
case law—as well as common sense—suggest that, while con-
sensual underage sex may be harmful to a young teen, it may
not be harmful to an older one.” Id. at 1208 (citing United
States v. Melton, 344 F.3d 1021, 1028-29 (9th Cir. 2003)
(suggesting that only in the presence of certain aggravating
factors, such as incest, will a sexual encounter between a 17
year old and an adult necessarily create a “situation of [psy-
chological] dominance and control”). Similarly, in Baza-
Martinez, we concluded that a state statute prohibiting “inde-
cent liberties with a child” did not qualify as “sexual abuse of
a minor,” because it prohibited a very broad range of conduct,
including “mere words.” 464 F.3d at 1016-17 (“All that is
required is that at the time of the immoral, improper, or inde-
cent liberty, the defendant must be in either the actual or con-
structive presence of the child.” (internal quotation marks and
citations omitted)).

  In contrast to the statutes at issue in Lopez-Solis and Baza-
Martinez, the Montana sexual assault statute proscribes a nar-
rower range of conduct, all of which necessarily involves
“sexual abuse” under its ordinary and common meaning.
                       UNITED STATES v. SINERIUS                     12789
                                     2

   [5] Sinerius argues, however, that § 2252A(b) requires us
to define the term “sexual abuse” by cross-reference to the
federal offense of “sexual abuse” under 18 U.S.C. § 2242
rather than by the ordinary and common meaning of that phrase.3
Section 2242 proscribes a narrower range of conduct than the
Montana sexual assault statute. Specifically, Sinerius argues
that “sexual abuse” under § 2242 requires skin-to-skin con-
tact, whereas “sexual assault” under the Montana statute only
requires “offensive touching of a intimate body part,” which
could include touching through clothing. Mont. Code Ann.
§ 45-2-101. Consequently, Sinerius contends that his convic-
tion under the Montana statute cannot qualify, categorically,
as a predicate offense “relating to . . . sexual abuse” under
§ 2252A(b). We disagree.

   [6] We have never defined predicate sex offenses under
§ 2252A by cross reference to the federal provisions Sinerius
cites, nor has any other court of appeals. See United States v.
Hubbard, 480 F.3d 341, 348 (5th Cir. 2007) (construing “ag-
gravated sexual abuse, sexual abuse, [and] abusive sexual
conduct involving a minor” under § 2252A(b)(1) as “generic
offenses”); Rezin, 322 F.3d at 447-48 (reaching the same con-
clusion in construing materially indistinguisable language in
§ 2252). Our reasons for declining to do so derive from well-
established principles of statutory interpretation. First, the
federal crime of “sexual abuse” under § 2242 is not a defini-
tional provision applicable to § 2252A. Section 2252A is cod-
  3
    Sinerius offers an identical argument with respect to the other terms in
§ 2252A(b). He asks us to define “aggravated sexual abuse” by cross-
reference to the federal offense of “aggravated sexual abuse” under 18
U.S.C. § 2241, and “abusive sexual conduct involving a minor or ward”
by cross-reference to the federal offenses of “sexual abuse of a minor or
ward” under 18 U.S.C. § 2243 and “abusive sexual contact” under 18
U.S.C. § 2244. We decline to interpret these terms by cross-reference to
the cited federal crimes for the same reasons we decline to interpret the
term “sexual abuse” in such manner.
12790              UNITED STATES v. SINERIUS
ified in title 18, chapter 110. The definitions applicable to
chapter 110 are located in 18 U.S.C. § 2256. Section 2242, on
the other hand, is located in chapter 109A.

   [7] While Congress did not provide a specific definition of
“sexual abuse” in § 2256, we believe its decision not to do so
reflects Congress’s intent to define “sexual abuse” as a
generic offense, understood by its ordinary and common
meaning, see Lopez-Solis, 447 F.3d at 1206-07, rather than to
import the elements of offenses delineated elsewhere in the
U.S. Code. See Hubbard, 480 F.3d at 348.

   Our conclusion is strengthened by the plain language of
§ 2252A. That section specifically accounts for the federal
crime of “sexual abuse” under § 2242 in a separate category
of predicate offenses. Section 2252A(b) requires an enhanced
sentence if the defendant “has a prior conviction under . . .
chapter 109A . . . or under the laws of any State relating to
aggravated sexual abuse, sexual abuse, or abusive sexual con-
duct involving a minor or ward.” 18 U.S.C. § 2252A(b)(1),(2)
(emphasis added). Thus, § 2252A(b) treats federal offenses
located in chapter 109A (which includes sexual abuse under
§ 2242) as a separate category of predicate offenses, indepen-
dent from its treatment of state law convictions like the one
at issue here.

   [8] Further, § 2252A employs broader language when
defining state convictions that qualify as a predicate sex
offenses than it does when defining predicate federal offenses,
such as those located in chapter 109A. An individual must be
convicted of the specific federal offense listed to be subject to
an enhanced sentence. However, such individual need only be
convicted of a state offense “relating to . . . sexual abuse” to
have the same penalty imposed. 18 U.S.C. § 2252A(b)(1),(2)
(emphasis added). The phrase “relating to,” as defined by the
Supreme Court, means “to stand in some relation to; to have
bearing or concern; to pertain; refer; to bring into association
with or connection with.” Morales v. Trans World Airlines,
                      UNITED STATES v. SINERIUS                   12791
504 U.S. 374, 383 (1992) (quoting Black’s Law Dictio-
nary1128 (5th ed. 1979)) (construing “relating to” in a differ-
ent statutory context). We have construed “relating to”
language broadly in the past, see Luu-Lee v. INS, 224 F.3d
911, 915-16 (interpreting the phrase “relating to a controlled
substance” in section 241(a)(2)(B)(i) of the Immigration and
Nationality Act), and the Fifth, Eighth, and Tenth Circuits
have done the same when interpreting this provision and the
materially indistinguishable text of § 2252, see Hubbard, 480
F.3d at 347 (“We must assume that Congress chose the words
‘relating to’ [in § 2252A(b)(1)] for a purpose.”); United States
v. Weis, 487 F.3d 1148, 1152 (8th Cir. 2007) (construing “re-
lating to” broadly in § 2252); United States v. McCutchen,
419 F.3d 1122, 1127 (10th Cir. 2005) (same). In short,
§ 2252A does not simply mandate a sentencing enhancement
for individuals convicted of state offenses equivalent to sexual
abuse. Rather, it mandates the enhancement for any state
offense that stands in some relation, bears upon, or is associ-
ated with that generic offense.

                                   3

   Finally, experience indicates that when Congress intends to
require a state offense to be congruent to a corresponding fed-
eral offense for sentencing enhancement purposes, it will draft
such a requirement expressly. For example, 18 U.S.C.
§ 2241(c) requires a life sentence where the defendant “has
previously been convicted of another Federal offense under
this subsection, or of a State offense that would have been an
offense under either such provision had the offense occurred
in a federal prison.” 18 U.S.C. § 2241(c) (emphasis added).4
Similarly, 18 U.S.C. § 3559(e)(2)(B) defines a “State sex
offense” for purposes of that subsection to mean “an offense
under State law that is punishable by more than one year in
  4
   The phrase “either such provision” refers to 18 U.S.C. §§ 2241(c)
and 2243(a). United States v. Etimani, 328 F.3d 493, 503 (9th Cir. 2003).
12792              UNITED STATES v. SINERIUS
prison and consists of conduct that would be a federal sex
offense.” 18 U.S.C. § 3559(e)(2)(B) (emphasis added).

   Sinerius cites both § 2241(c) and § 3559(e)(2)(B) as evi-
dence that his Montana conviction is not a predicate offense
“relating to . . . sexual abuse” under § 2252A(b), relying on
our decision in Etimani v. United States, 328 F.3d 493 (9th
Cir. 2003), as support. Given the material differences in the
statutory language, however, Sinerius’s reliance on Etimani is
misplaced. In Etimani, we refused to qualify categorically a
conviction under a state statute prohibiting “sexual contact” as
a predicate offense under § 2241(c). The state statute defined
“sexual contact” to include touching through clothing, while
§ 2241(c) required “skin-to-skin contact.” Etimani, 328 F.3d
at 503.

   But as discussed previously, § 2241(c) expressly requires
that a state predicate offense include all the elements of a cor-
responding federal crime; § 2252A(b) imposes no such limita-
tion. For that reason, Etimani not only fails to support
Sinerius’s interpretation, it provides reliable evidence that
Congress’s failure to include an equivalency requirement in
§ 2252A(b) manifested its intent that no such requirement
exist. See Hubbard, 480 F.3d at 348 (concluding that the
terms “aggravated sexual abuse,” “sexual abuse,” and “abu-
sive conduct involving a minor” in § 2252A(b)(1) are “ge-
neric terms, describing generic offenses” without reference to
federal offenses defined elsewhere in the Code).

   [9] Accordingly, we interpret § 2252A(b) in light of its
plain text and reject Sinerius’s argument that a state convic-
tion “relating to . . . sexual abuse” must meet the federal defi-
nition of sexual abuse under § 2242 in order to qualify as a
predicate offense for purposes of § 2252A. We therefore con-
clude that Sinerius’s conviction under the Montana sexual
assault statute categorically qualifies as a predicate offense
triggering the sentencing enhancement under § 2252A(b).
                   UNITED STATES v. SINERIUS              12793
                               C

   Since we conclude that Sinerius’s prior Montana conviction
categorically qualifies as “sexual abuse” for purposes of
§ 2252A(b), we need not consider whether the conviction
would also qualify as “aggravated sexual abuse” or “abusive
sexual conduct involving a minor” under the same provision,
nor is it necessary that we examine Sinerius’s conviction
under the “modified” categorical approach.

                              III

   For the foregoing reasons, we agree with the district court’s
determination that Sinerius’s prior conviction under the Mon-
tana sexual assault statute qualifies as a predicate offense
under §§ 2252A(b)(1) & (2). Therefore, we conclude that the
district court did not err in imposing an enhanced mandatory
minimum sentence of 15 years for Sinerius’s conviction under
§ 2252A(a)(2) and an enhanced mandatory minimum sen-
tence of 10 years for Sinerius’s conviction under
§ 2252A(a)(5)(B). The decision of the district court is

  AFFIRMED.